Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

STATUS OF CLAIMS
Claims 1-3, 5 and 7 pending in this application. Claims 9-20 are withdrawn without traverse. Applicant refers to a claim 21 in the remarks filed 6/3/22 however, the amendments dated 6/3/22 did not include a claim 21.

NO REJOINDER
Withdrawn method claims 9-20 were considered for rejoinder however since they do not require all the limitations of the allowable product claims they have NOT been rejoined.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: Claims 9-20 are cancelled.
This application is in condition for allowance except for the presence of claims 9-20 directed to a method, non-elected without traverse.  Accordingly, claims 9-20 have been cancelled. 

STATEMENT OF REASONS FOR ALLOWANCE
Claims 1-3, 5 and 7 are allowed. The following is an examiner's statement of reasons for allowance. No prior art was found that neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination.  
The closest prior art appears to be Dong (previously cited) which teaches an analogous semiconductor device including a magnetoresistive random- access memory (MRAM) comprising an MRAM cell (130) capped with a first hard mask (160C), the first hard mask having a first height; and at least one metal line (120B) capped with a second hard mask (160B), the second hard mask having a second height; wherein the first height and the second height are about the same height. (as shown in fig. 3)
Dong does not specifically disclose or suggest the element/step of “a low-k dielectric layer disposed above the MRAM cell and the metal wire”, as recited by the independent claims, in combination with the other elements/steps of the claim. No prior art was found that taught this novel method/device.
Upon completing an updated prior art search and considering the combination of limitations as presented as a whole for the claims, the features highlighted above are considered an improvement over the prior art and have not been found to be anticipated or rendered obvious by a combination of prior art.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMI VALENTINE MILLER whose telephone number is (571)272-9786.  The examiner can normally be reached on Monday-Thursday 7am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAMI VALENTINE MILLER/
Primary Examiner, Art Unit 2894





/JVM/